DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-22 and 34-44 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson et al. (US 2004/0159383) in view of KR’505 (KR 10-2010-0120505).
Regarding claims 14-16, 19-22, 34-35, 38-40, and 43-44, Adamson et al. teaches an RFID for embedding in a tire wherein an insulating coating 22 
Adamson et al. does not recite “a dielectric constant at 915 MHz of less than 7” (claims 14 and 34) and “a dielectric constant at 915 Mhz of 2.5 to less than 7” (claims 20 and 39); however, the claimed dielectric constant would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Adamson et al. discloses an radio frequency device which operates at a frequency of at least 130 Mhz with a dielectric constant less than 3 [0008] and recognizes a frequency of 915 Mhz ([0014], [0019]). 
Adamson discloses the insulating coating may be a low carbon rubber which is a rubber mixture having less than 10% carbon black by weight ([0022]).  Adamson disclose the low carbon rubber may include filler materials substituting for carbon black, such as silica or clays (claims 16 and 35) ([0024]).  Adamson does not recite “no more than about 5 phr of carbon black” and is silent to the loading amounts for silica and clay (non-reinforcing filler).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Adamson’s low carbon rubber for the insulating coating comprising:
100 phr of at least one diene elastomer, 
0 to about 5 of carbon black (claims 14-15, and 34),
0 to less 5 of silica (claims 14, 34, and 43-44),
25 to 100 phr of clay (claims 14, 19, 34, and 38),
a) one of ordinary skill in the art would readily appreciate rubber compositions used in tires is typically based on 100 phr of rubber (a diene elastomer), (b) Adamson et al. discloses a low carbon rubber which means a rubber mixture having less than 10% carbon black by weight; 0 phr of carbon black falls within the claimed range, (c) Adamson et al. discloses the low carbon rubber mixes may include filler materials substituting for carbon black, such as silica or clays, suggesting silica is not a necessary filler material rendering a silica loading amount of 0 phr obvious, (d) KR’505 teaches an RFID surrounded by topping rubbers wherein both topping rubbers comprises 100 phr of rubber and 35-75 phr of at least 1 non-reinforcing filler which may be clay to improve the readability of the radio device (page 4 of the machine translation). 
As to the claimed nitrogen specific surface area, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the low carbon rubber of Adamson et al. with clay having a nitrogen specific surface area as claimed since Adamson et al. and KR’505 each teach providing clay in a rubber composition which covers a RFID with KR’505 expressly recognizing the cay is a non-reinforcing filler (same as the claimed invention) and using a known and commercially available clay including those which satisfy the claimed nitrogen specific surface area is obvious.
Regarding claims 17, 36, and 41-42, Adamson et al. does not recite the listed diene-based elastomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rubber component of the low carbon rubber of Adamson et al. to at least one of the listed diene-based elastomer since official notice is taken the diene-based elastomers listed in the claims are well-known/conventional rubbers used to coat RFIDs/electronic devices provided in tires.
Regarding claims 18 and 37, see FIG. 2 of Adamson et al.
Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.
The response to arguments in this office action supplements the response to arguments in the advisory action dated 02/11/2021. 
On pages 6 of the remarks, the Applicant cites MPEP 2143.01(V): 
“If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification”.

In response, the Examiner agrees with the teaching of MPEP 2143.01(V); however, this citation does not overcome the rejection of record.  The rejection of record is a 103 rejection over Adamson et al. in view of KR’505.  It has been rendered that it would have obvious to provide the rubber composition comprising clay (a non-reinforcing filler) which at least about 25 phr (in total) of at least one non-reinforcing filler” (i.e. “a proposed modification”) in view of KR’505’s teaching that the topping rubbers which surrounds an RFID comprises 35-75 phr of at least 1 non reinforcing filler which may be clay.  Adamson et al. and KR’505 each provides clay in the rubber compositions which surrounds an RFID.  KR’505 renders obvious the claimed loading amount of clay since it discloses a known loading amount of clay in rubber compositions which surrounds an RFID and providing a known loading amount of clay would yield predicable results.  The rejection of record is not a situation wherein the proposed modification is “being modified unsatisfactory for its intended purpose” because Adamson et al. already teaches the use of clay and KR’505 discloses what the loading amount of clay should be.  
On page 7 of the remarks, the Applicant cited 2143.01 (VI):
“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the reference are not sufficient to render the claims prima facie obvious”.

In response, the Examiner agrees with the teaching of MPEP 2143.01(VI); however, this citation does not overcome the rejection of record.  Again, Adamson et al. and KR’505 each provides clay in the rubber compositions which surrounds an RFID.  KR’505 renders obvious the claimed loading amount of clay since it discloses a known loading amount of clay used as a non-reinforcing filler in the rubber composition which 
On page 7 of the remarks, the Applicant points out the Adamson teaches a lower dielectric constant than the elastomeric material in which the radio device is embedded and KR’505 requires two different rubbers, with the first topping rubber having a higher dielectric constant than the second topping rubber. 
In response, these differences identified by Applicant are moot-points because Adamson and KR’505 each provides clay in rubber compositions which surrounds the RFID and providing a known loading amount of clay in a rubber composition which surrounds an RFID would yield predicable results.
On page 8 of remarks, the Applicant asserts it is fundamental to KR’505’s teaching that the first and second topping rubbers not only have different compositions but also that the two topping rubber have different dielectric constants or permittivities.
In response, the Examiner acknowledges KR’505 teaches first and second topping rubbers having different compositions.  However, the rejection of record does not rely on such teaching.  KR’505 has been cited to 
On page 8 of the remarks, the Applicant states “Adamson and KR’505 are in conflict with respect to whether one rubber composition (Adamson) or two different rubber compositions (KR’505) are used to surround or cover the radio device”. 
In response, this argument is off-point because the 103 rejection relates to clay.
On page 9 of the remarks, the Applicant argues claim 34 specifies that the rubber composition includes 0 phr of carbon black and applicant submits that these independent claims must be considered separately in view of the cited prior art.
In response, the limitation of “0 phr of carbon black” has been render obvious.  See the rejection of record. 
On page 9 of the remarks, the Applicant argues the phrase “low carbon rubber” should be understood to include some amount of carbon black.
In response, the Applicant is incorrect.  Adamson discloses the insulating coating may be a low carbon rubber which is a rubber mixture having less than 10% carbon black by weight ([0022]).  0% of carbon black by weight falls within the numerical range provided by Adamson.  In any event, Adamson teaches to substitute carbon black with such as silica or clays ([0024]), rendering 0% of carbon black obvious. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/16/2021